[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 28, 2011
                                No. 08-16659                     JOHN LEY
                            Non-Argument Calendar                  CLERK
                          ________________________

                   D.C. Docket No. 08-00214-CR-7-RDP-TMP

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

JOSE SANTOS MEJIA-VALLE,
                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Alabama
                         _________________________

                                  (June 28, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      William Brower, appointed counsel for Jose Santos Mejia-Valle, in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Mejia-Valle’s conviction and

sentence are AFFIRMED.




                                         2